DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 8 and 9; therefore only claims 1-7 and 10-20 remain for this Office Action.

Allowable Subject Matter
Claims 1-7 and 10-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna structure, comprising: an antenna device comprising a dielectric layer and a plurality of radiation patterns on an upper surface of the dielectric layer; and a flexible circuit board comprising a feeding wiring electrically connected to the radiation patterns, the feeding wiring comprising a plurality of individual wirings, each of which electrically connected to each of the radiation patterns, wherein lengths of neighboring individual wirings included in at least one pair from the plurality of individual wirings are different from each other, wherein the antenna electrode laver further comprises a signal pad electrically connected to each of the radiation patterns, and the feeding wiring is electrically connected to the signal pad, wherein the flexible circuit board comprises a core laver and a feeding ground laver formed on an upper surface of the core laver, and the feeding wiring is disposed on a lower surface of the core layer, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-7 and 10-20 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844